DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The term “gas distributor assembly” of claim 1 is not being interpreted under 112(f) because the term “gas distributor assembly” discloses sufficient structure to dispense gas into a chamber, and is well known in the art as a showerhead, gas distribution plate, or the like and its mount.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 21 and their dependent claims include the limitation “at least one of the gas distributor assembly and the chuck assembly comprise:  … a first power supply coupled to the first portion and configured to induce an electrostatic field between the wafer and the first portion; and a second power supply coupled to the second portion and configured to control reaction speed of a plasma when the plasma is generated in the chamber”. The specification and drawings do not support “the gas distributor assembly comprise: … a first power supply coupled to the first portion and configured to induce an electrostatic field between the wafer and the first portion; and a second power supply coupled to the second portion and configured to control reaction speed of a plasma when the plasma is generated in the chamber”. The Examiner recommends amending claim 1 and 21 to read “wherein  the chuck assembly comprises and canceling claim 7 (if this amendment is made, claim 7 will be rejected under 112(d)). Such an amendment will overcome the above 112a rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sriraman et al, US 2015/0380281 A1 (incorporating by reference Chhatre et al US 2013/0098554 A1) in view of Yang, US 2018/0122680 A1.
Regarding claim 9, Sriraman et al teaches a system (plasma processing apparatus 10), comprising: a gas distributor assembly (Sriraman et al: central gas injector 20; Chhatre et al: gas injector 16, insert 17, & faceplate 19) configured to dispense gas into a chamber; wherein at least one of the gas distributor assembly and the chuck assembly comprise: a first portion comprising a convex protrusion (Chhatre et al: at outwardly extending flanges 19c), and a second portion comprising a concave opening (Chhatre et al: at inwardly extending protrusions 17b), the convex protrusion is configured to engage the concave opening; and a chuck assembly (Sriraman et al: substrate support 15) configured to secure a wafer within the chamber,
Sriraman et al: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman et al: FIGs. 1-7D; & ¶¶[0002]-[0040].

    PNG
    media_image1.png
    2525
    2754
    media_image1.png
    Greyscale

FIG. 1 of Sriraman et al

    PNG
    media_image2.png
    2491
    2771
    media_image2.png
    Greyscale

FIG. 2 of Sriraman et al

    PNG
    media_image3.png
    2284
    2178
    media_image3.png
    Greyscale

FIG. 4 of Sriraman et al

    PNG
    media_image4.png
    718
    1332
    media_image4.png
    Greyscale

FIG. 2B of Chhatre et al

    PNG
    media_image5.png
    861
    1007
    media_image5.png
    Greyscale

FIG. 4A of Chhatre et al


    PNG
    media_image6.png
    836
    1018
    media_image6.png
    Greyscale

FIG. 5B of Chhatre et al

    PNG
    media_image7.png
    771
    1024
    media_image7.png
    Greyscale

FIG. 7B of Chhatre et al
Sriraman et al differs from the present invention in that Sriraman et al does not teach that the chuck assembly comprises a first portion configured to hold a wafer thereon, and a second portion disposed under the first portion; a first power supply coupled to the first portion and configured to induce an electrostatic field between the wafer and the first portion; and a second power supply coupled to the second portion and configured to control reaction speed of a plasma when the plasma is generated in the chamber.
Yang teaches a chuck assembly 100 that comprises a first portion 10 configured to hold a wafer 90 thereon, and a second portion 110 disposed under the first portion 90; a first power supply 210 coupled to the first portion 90 and configured to induce an electrostatic field between the wafer 90 and the first portion 90; and a second power supply 220 coupled to the second portion 110 and configured to control reaction speed of a plasma when the plasma is generated in the chamber.
The motivation for replacing the generic chuck assembly of Sriraman et al with the chuck assembly of Yang is to provide a specific chuck assembly as required by Sriraman et al but not specifically disclosed. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the generic chuck assembly of Sriraman et al with the specific chuck assembly taught by Yang.
Regarding claim 10, Sriraman et al teaches: the second gas distributor portion forms a ring that surround the first gas distributor portion. Sriraman et al: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman et al: FIGs. 1-7D; & ¶¶[0002]-[0040].
Regarding claim 11, Sriraman et al teaches:  the first gas distributor portion comprises multiple convex protrusions and the second gas distributor portion comprises multiple concave openings, wherein each of the multiple convex protrusions are configured to engage a respective one of the concave openings. Sriraman et al: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman et al: FIGs. 1-7D; & ¶¶[0002]-[0040].
Regarding claim 12, Sriraman et al teaches: the second gas distributor portion is formed of multiple pieces welded together. Sriraman et al: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman et al: FIGs. 1-7D; & ¶¶[0002]-[0040].
Regarding claim 13, Sriraman et al teaches: the convex protrusion within the concave opening is flush with a surface of the concave opening. Sriraman et al: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman et al: FIGs. 1-7D; & ¶¶[0002]-[0040].
Regarding claim 14, the method of manufacture of an element does not patently distinguish the element from the prior art. Injection molding is well known in the art and it would be obvious to make the first gas distributor portion and the second gas distributor portion by injection molding.
Regarding claim 15, Sriraman et al teaches: the convex protrusion protrudes radially from the first gas distributor portion. Sriraman et al: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman et al: FIGs. 1-7D; & ¶¶[0002]-[0040].
Response to Arguments
Applicant’s arguments, filed March 24, 2022, with respect to the rejection of claims 1-15 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Yang, US 2018/0122680 A1.
Allowable Subject Matter
Claims 1-8 and 21-25 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The system as claimed in claim 1 was not found in or suggested in the art, specifically: a gas distributor assembly configured to dispense gas into a chamber; a chuck assembly configured to secure a wafer within the chamber, wherein the chuck assembly comprise: a first portion comprising a convex protrusion, and a second portion comprising a concave opening, wherein the convex protrusion is configured to engage the concave opening, a first power supply coupled to the first portion and configured to induce an electrostatic field between the wafer and the first portion; and a second power supply coupled to the second portion and configured to control reaction speed of a plasma when the plasma is generated in the chamber. More specifically, a chuck assembly configured to secure a wafer within the chamber, wherein the chuck assembly comprise: a first portion comprising a convex protrusion, and a second portion comprising a concave opening, wherein the convex protrusion is configured to engage the concave opening, a first power supply coupled to the first portion and configured to induce an electrostatic field between the wafer and the first portion; and a second power supply coupled to the second portion and configured to control reaction speed of a plasma when the plasma is generated in the chamber was not found in or suggest by the art.
The system as claimed in claim 21 was not found in or suggested in the art, specifically: a gas distributor assembly configured to dispense gas into a chamber, wherein the gas distributor assembly comprises: a first gas distributor portion comprising a convex protrusion, and a second gas distributor portion comprising a concave opening, wherein the convex protrusion is configured to engage the concave opening; a chuck assembly configured to secure a wafer within the chamber, wherein the chuck assembly comprises: a first portion comprising a convex protrusion, and a second portion comprising a concave opening, wherein the convex protrusion is configured to engage the concave opening; a first power supply coupled to the first portion and configured to induce an electrostatic field between the wafer and the first portion; and a second power supply coupled to the second portion and configured to control reaction speed of a plasma when the plasma is generated in the chamber. More specifically, a chuck assembly configured to secure a wafer within the chamber, wherein the chuck assembly comprise: a first portion comprising a convex protrusion, and a second portion comprising a concave opening, wherein the convex protrusion is configured to engage the concave opening, a first power supply coupled to the first portion and configured to induce an electrostatic field between the wafer and the first portion; and a second power supply coupled to the second portion and configured to control reaction speed of a plasma when the plasma is generated in the chamber was not found in or suggest by the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. US 20160314981 A1 could also be used with Sriraman et al to reject claims 9-15.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716